Citation Nr: 1144793	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  08-28 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for left carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel







INTRODUCTION

The Veteran served on active duty from November 1967 to January 1975.  Thereafter, he served in the National Guard until October 2007, with periods of active duty shown as  from November 2001 to February 2002, from May 2002 to June 2002, from March 2003 to April 2004, and during May 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

FINDING OF FACT

Carpal tunnel syndrome was not diagnosed until 2008; the Veteran does not contend, nor does the evidence reflect, that he suffered a discrete injury resulting in carpal tunnel syndrome during a period of active duty, active duty for training, or inactive duty training, nor did carpal tunnel syndrome increase in severity while the Veteran was performing on a period of active duty for training or inactive duty training. 

CONCLUSION OF LAW

The criteria for service connection for left carpal tunnel syndrome have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011). 

REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112   (2004). 

VA's notice requirements were satisfied by a letter issued in June 2007, which advised the Veteran of the criteria for establishing service connection and which was sent prior to the initial adjudication of the Veteran's claim. 

As to the duty to assist, all treatment records identified by the Veteran as relevant were obtained.  The Veteran was offered the opportunity to testify at a hearing before the Board, but he declined the offer.  He was not afforded a VA examination to address the etiology of his currently-diagnosed left carpal tunnel syndrome, as the evidence of record fails to reflect that the Veteran's carpal tunnel syndrome had its onset during a period of active duty for training or inactive duty training, or that it increased in severity during a period when the Veteran was performing active duty training.  Accordingly, VA's duty to provide the Veteran with an examination with regard to this claim was not triggered.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (holding that a VA examination is only warranted when the medical evidence suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits). 

Thus, the Board finds that VA's duties to notify and assist have been met, and therefore there is no prejudice to the Veteran in adjudicating this appeal. 



Service Connection

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces, or if preexisting such service, was aggravated therein. 

Service connection may also be granted for a disability resulting from a disease or injury incurred in or aggravated while performing active duty for training (ACDUTRA) or for an injury incurred or aggravated while performing inactive duty for training (INACDUTRA).  38 U.S.C.A. §§ 101(22)-(24), 106(d), 1110; 38 C.F.R. § 3.6(c), (d), 3.303 (2011). 

The evidence of record reflects that the Veteran is currently diagnosed with left carpal tunnel syndrome; thus the relevant inquiry is whether the Veteran's carpal tunnel syndrome had its onset during active service, or ACDUTRA, or resulted from an injury incurred during or aggravated while performing ACDUTRA or INACDUTRA. 

The Veteran contends that his left carpal tunnel syndrome resulted from repetitive motion injuries from his duties as a civilian employee of the Air National Guard as well as his duties performed during periods of ACDUTRA in the Air National Guard.  He has reported that he essentially performed similar duties in his civilian and training capacities; he served as a quality assurance officer and aircraft inspector and used a computer extensively.  He reported that he also worked as an aircraft mechanic for 12 years as both a civilian and on active duty and used hand tools extensively in his work.  

The service treatment records do not show any reference to carpal tunnel syndrome or left wrist complaints.  On a report of medical history completed by the Veteran in July 1999, he checked "yes" next to whether he had a painful or trick shoulder or elbow.  A notation of "2 yrs ago, torn ligament l[eft] elbow" was made.  Clinical evaluation of the upper extremities was normal.

VA outpatient treatment records dated from November 2005 to May 2007 do not show any complaints related to carpal tunnel syndrome or left wrist problems.

The Veteran underwent nerve conduction studies in January 2008.  A subsequent report noted some carpal tunnel on the left side which is symptomatic and normal at rest.

The Veteran submitted a statement from his supervisor in the Tennessee Air National Guard.  This officer stated that the Veteran's military assignment and excepted technician assignment were identical; his duties and responsibilities were basically the same and involved extensive use of the computer.  Another statement from a co-worker, also a member of the Veteran's Guard unit, indicated that he had worked with the Veteran for many years and could attest that both the Veteran's military and civilian positions required daily input of computer data, computer research, and extraction of information.  He noted repetitive key input and mouse use associated with the computer.

The Veteran's wife, in a statement dated in September 2008, noted that the Veteran had been for several decades opening and closing his fist and raising his arm apparently to alleviate pain and numbness in his forearm and wrist.

An undated statement from J. Scott Major, M.D., noted that the Veteran was his patient and had a diagnosis of carpal tunnel syndrome.  Dr. Major noted that carpal tunnel syndrome was caused by repetitive hand movements and that people at risk included those who used computers, carpenters, grocery checkers, assembly-line workers, meat packers, musicians, and mechanics.

The evidence of record fails to suggest that the Veteran's left carpal tunnel syndrome had its onset during his active service.  The Veteran has not identified any specific injury during a discrete period of ACDUTRA or INACDUTRA, and there is no medical evidence of record to support such a theory.  In fact, the Veteran himself has stated that there was no "smoking gun" in the form of a documented injury, but rather that repetitive use of his left hand over many years resulted in his present diagnosis of carpal tunnel syndrome.  (See his statement dated in April 2009.)

Similarly, there is no competent evidence an injury resulting in carpal tunnel syndrome was incurred while performing during a period of ACDUTRA or INACDUTRA, or that it was aggravated while performing during such a period.  In this regard, it is noted that ACDUTRA and INACDUTRA periods are a precisely defined, discrete number of days of service.  To establish service connection based on such service, it is necessary to show a specific injury or onset of the disability during one of those discrete periods, or the aggravation of the disability during one of those discrete periods.  There is no indication from either the Veteran or the National Guard records obtained that during one of the Veteran's discrete periods of ACDUTRA or INACDUTRA such an injury was incurred or became worse.  Further, a contention that it was somehow only events during ACDUTRA or INACDUTRA periods that resulted in carpal tunnel syndrome, as opposed to the vastly longer periods during which the Veteran, by his own statements, was performing the same repetitive motion duties while in a civilian capacity, is a contention so vague and conclusory that it is implausible on its face.  Even if it were not, it would require competent medical evidence in support to require any further follow-up. 

Under the circumstances described above, the Board concludes that a basis for granting service connection for this disability has not been presented, and the Veteran's appeal of this issue is therefore denied. 

ORDER

Service connection for left carpal tunnel syndrome is denied.

____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


